Citation Nr: 0906837	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied service connection for 
back and neck disabilities.

In an April 2007 decision, the Board denied service 
connection for back and neck disabilities.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC).  While the 
matter was pending before the Court, in August 2008, the 
veteran's attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand.  In an August 2008 order, the Court granted the 
motion, vacated the Board's April 2007 decision, and remanded 
the matter for further development and readjudication.

In light of the joint motion discussed above, a remand of 
this matter is necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran seeks service connection for back and neck 
disabilities, which he claims were incurred during service as 
a result of in-service injuries.  

On his original application for VA compensation benefits 
received in April 2004, the veteran claimed that in 1969, he 
injured his back performing calisthenics at Ft. Lewis, 
Washington, and was "assisted to the clinic by ambulance."  
He claimed that he injured his neck in 1970 when the vehicle 
in which he was riding was hit from behind.  He indicated 
that "I did not see a doctor at that time, but the LT. and 
platoon leader were present."  

During the course of the appeal, the veteran reported 
additional detail regarding his in-service injuries.  In his 
February 2005 substantive appeal, for example, the veteran 
recalled that he had been involved in the vehicle accident 
between April 1970 and August 1970, and that he had sustained 
a "whiplash" type injury therein.  In March 2005, the 
veteran submitted a buddy statement indicating that the 
vehicle accident had occurred at Fort Bliss, Texas, between 
April and August 1970.  

In its April 2007 decision, the Board denied service 
connection for back and neck disabilities.  With respect to 
the veteran's claim of service connection for a back 
disability, the Board noted that despite the lay evidence of 
an in-service back injury, a chronic back disability was not 
clinically evident in service.  Rather, the veteran's spine 
was normal at his February 1971 military separation medical 
examination.  The Board further noted that a back disability 
was not shown to be manifest to a compensable degree within 
the first post-service year, nor did the record contain any 
indication that the veteran's current back disability was 
causally related to his active service or any incident 
therein, including the claimed in-service injury.  

With respect to the veteran's claim of service connection for 
a neck injury, the Board noted that despite the veteran's 
report of an in-service whiplash injury, the record on appeal 
contained no competent evidence that the veteran currently 
had a neck disability.  The Board noted that "while the 
record on appeal in this case contains medical records 
spanning more than three decades, not one of these records 
makes any reference to any neck symptomatology or 
disability."  

In the August 2008 joint motion discussed above, the parties 
determined that a remand was necessary to "allow the VA to 
fulfill its duty to assist and attempt to obtain Appellant's 
records relating to his medical treatment at Fort Lewis, 
Washington in 1969."  Joint motion at page 3.  The parties 
further implied that, on remand, VA should request the 
veteran's "unit records from Fort Bliss, Texas from June to 
August 1970."  Joint motion at page 2.  

Additionally, in October 2008, the veteran's attorney 
submitted a statement arguing that "[p]ursuant to the Order 
of the CAVC, additional evidence is needed in order to 
properly adjudicate [the veteran's] claim.  He indicated that 
[t]he additional records which are needed are as follows:

1.	Unit reports or daily reports for the period of time in 
which [the veteran] was in basic training from May 1969 
through July 1969 at Fort Lewis, Washington.  These 
records are necessary in order to show that [the 
veteran] was transported by ambulance to medical 
facilities as a result of injuries sustained during 
basic training.

2.	The records reflect that [the veteran] was injured in a 
tank accident while stationed at Fort Bliss, Texas.  I 
request that the VA obtain records from Fort Bliss for 
the period of April 1 through August 31, 1970.  The 
record which should be requested are [the veteran's] 
unit records and daily reports which should note the 
tank accident which occurred in 1970 between April and 
August.  I also request that the VA obtain active duty 
inpatient clinical records from Fort Bliss for the time 
period of April 1, 1970 through August 31, 1970.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  Although the 
parties did not make clear in the joint motion how unit 
records corroborating the veteran's reports of in-service 
accidents would contribute to these claims in the absence of 
evidence, for example, that he currently has a neck or back 
disability stemming from that injury, the Board is bound by 
the findings contained in the joint motion, as adopted by the 
Court in its August 2008 order.  See Chisem v. Gober, 10 Vet. 
App. 526, 527-8 (1997) (noting that under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim).  Hence, the Board must request 
that the RO fulfill the mandates of the Court's order.  In so 
doing, the Board reminds the RO that VA may only end its 
efforts to obtain records from a Federal department if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2) (2008).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request any available clinical records 
pertaining to the veteran's reported 
treatment at the Army Hospital at Fort 
Lewis, Washington for the period from May 
1969 through July 1969, and any unit 
records and/or clinical records 
pertaining to the veteran's involvement 
in a vehicle accident at Fort Bliss, 
Texas, during the period from June to 
August 1970.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his attorney 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




